DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because “ofsubsequent” (l. 1) should be corrected to read   - - of subsequent - -.
Claim 19 is objected to because “the at least one meter” (ll. 2-3) lacks antecedent basis in the claims. Although the claim recites an automated meter testing system (preamble), it does not positively recite at least one meter in the system.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Last et al. (US 3,888,106).
Regarding claim 19, Last et al. discloses an automated meter testing system (fig. 1) comprising: a fluid inlet valve (300) fluidly coupled both to a fluid source (240) and an inlet (252) on the at least one meter (valve 300 is fluidly coupled to reservoir 240 and conduit 252 on flow registering device 104 positioned in test fixture 96; fig. 1); wherein the fluid source (240) provides fluid pressure to move fluid through the at least one meter (reservoir 240 provides fluid pressure to move fluid through the system; c. 8, ll. 15-32); a flow control valve (280) fluidly coupled to the at least one meter (104) opposite the fluid inlet valve (valve 300 is fluidly coupled to flow registering device 104 provided in test fixture 96, next to conduit 252, which is opposite valve 280); a valve controller (40) that operates the flow control valve (a portion of control center 40 operates as a valve controller to operate valve 280; c. 11, ll. 2-4); a controller (40, 72) electrically connected to the valve controller (40); wherein the controller (40, 72) sends at least one signal to the valve controller (40) to incrementally open or restrict the flow control valve (280) to increase or decrease a flow rate of the fluid through the at least one meter (c. 9, ll. 1-20 and c. 11, ll. 2-4).
Regarding claim 20, Last et al. discloses an automated method of performing a water meter test, the method comprises the steps of: fluidly connecting at least one meter (104) to a fluid inlet valve (300) and a flow control valve (280), wherein the fluid inlet valve (300) is also fluidly connected to a fluid source (240) and the flow control valve (280) is fluidly coupled to the at least one meter opposite the fluid inlet valve (valve 300 is fluidly connected to reservoir 240 and valve 280 is fluidly coupled to flow registering device 104 in test fixture 96; fig. 1), wherein a valve controller (40) operates the flow control valve (a portion of control center 40 operates as a valve controller to operate valve 280; c. 11, ll. 2-4), a controller (40, 72) electrically connected to the fluid inlet valve (300) and the flow control valve (280); setting test parameters in the controller (test parameters such as high rate, intermediate rate, and low rate tests are set by control center 40; c. 9, ll. 1-20); opening the fluid inlet valve (300) by the controller (control center 40 controls pump 244 and valve 300 to provide a rate of fluid flow; c. 8, ll. 36-41); dispensing fluid from the fluid source (240) through the fluid inlet valve (300), the at least one meter (104), and the flow control valve (fluid is dispensed from reservoir 240 through valve 300, flow registering device 104, and valve 280; c. 8, ll. 20-32); setting the flow control valve (280) by the controller (40, 72) to a selective open position so that as the fluid passes through the fluid inlet valve (300) and the at least one meter (104), the flow control valve (280) is open only to the extent to correspond to a designated flow based on the test parameters (control center 40 sets valve 280 to a selective open position so that fluid passes through the system and valve 280 is open only to the extend to correspond to a desired test flow; c. 9, ll. 1-11); recording an initial flow rate meter reading of the at least one meter (a flow rate of flow registering device 104 is recorded by computer 72; c. 6, ll. 1-13); monitoring by the controller (40, 72) the flow rate of fluid passing through flow control valve (280) and volume of fluid in tank (computer 72 monitors the flow rate of fluid passing through valve 280 and the volume of fluid in tank 52; c. 5, ll. 63); comparing the flow rate of fluid passing through flow control valve (280) determined by the controller to the designated flow rate based on the test parameters (computer 72 determines how flow registering device 104 performs for each designated flow rate test; c. 6, ll. 10-14); incrementally opening or closing the flow control valve (280) to further increase or decrease the flow rate of fluid passing through flow control valve (280) to match the designated flow rate within a tolerance (valve 280 is controlled to perform at least high, intermediate, and low rates of flow tests in which valve 280 must be incrementally opened or closed to match the desired flow rate within some tolerance; c. 9, ll. 1-20); and recording a final flow rate meter reading of the at least one meter (display units 76 record whether a flow registering device 104 has passed or failed and teletype 80 prints the test results; c.6, ll. 17-20 and c. 10, ll. 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al. (US 3,888,106) in view of Weindl (US 2018/0188101 A1).
Regarding claim 1, Last et al. discloses an automated meter testing system comprising: a bench (36; fig. 2) sized to support at least one meter (flow registering device 104 is mounted to test fixture 96); a fluid inlet valve (300) fluidly coupled both to a fluid source (240) and an inlet (252) on the at least one meter (valve 300 is fluidly coupled to reservoir 240 and conduit 252 connected to an inlet of flow registering device 140; fig. 1); wherein the fluid source (240) provides fluid pressure to move fluid through the at least one meter (reservoir 240 provides fluid pressure to move fluid through the system; c. 8, ll. 15-32); a flow control valve (280) fluidly coupled to the at least one meter (104) opposite the fluid inlet valve (valve 300 is fluidly coupled to flow registering device 104 provided in test fixture 96, next to conduit 252, which is opposite valve 280 a valve controller (40) that operates the flow control valve (a portion of control center 40 operates as a valve controller to operate valve 280; c. 11, ll. 2-4); wherein the flow control valve (280) is at an outflow side of the at least one meter (valve 280 is at an outflow side of flow registering device 104 in test fixture 96; fig. 1); a discharge pipe (272) fluidly coupled to an outflow side of the flow control valve (280) to receive the fluid that passes through the at least one meter (conduit 272 is fluidly coupled to an outflow side of valve 280 to receive fluid that passes through flow registering device 104; fig. 1); a tank (52) that receives and collects the fluid from the discharge pipe (272); and a controller (40, 72) electrically connected to the valve controller (40), the fluid inlet (252), wherein the controller (40, 72) sends at least one signal to the fluid inlet valve (300) to open or close same to supply or stop a flow of the fluid into the at least one meter (control center 40 sets a discharge pressure of valve 300 to supply or stop fluid flow; c. 8, ll. 36-45); and wherein the controller (40, 72) sends at least one signal to the valve controller (40) to incrementally open or restrict the flow control valve (280) to increase or decrease a flow rate of the fluid through the at least one meter (c. 9, ll. 1-20 and c. 11, ll. 2-4).
Regarding claims 2-6, and 11, Last et al. discloses an interface (76, 80, 84, 44) in electrical communication with the controller (display units 76, teletype 80, status indicator 84, and buttons 44 are interface components electrically connected to control center 40 and computer 72; fig. 1); further comprising a memory in electrical communication with the controller (computer 72 stores information; c. 6, ll. 9-13), wherein the memory stores data selected from the group consisting of at least one of testing parameters of standardized waterworks tests, custom test parameters, flow rates, positioning of the flow control valve, meter identifications, beginning and end flow meter readings, variable testing sequences, and test results (computer 72 stores at least test parameters, flow rates, meter identifications, flow meter readings, and test results; c. 6, ll. 9-13); wherein one or more meter tests are controlled through the interface (76, 80, 84, 44) and operated by the controller (meter tests may be controlled by an operator based on outputs of display units 76, teletype 80, and status indicator 84 and meter tests are started/stopped by buttons 44; c. 11, ll. 10-13); wherein the at least one meter is a plurality of meters (a plurality of flow registering devices 104 are mounted to test fixtures 96; figs. 1 and 2), wherein each of the plurality of meters (104) are fluidly connected to each other (c. 8, ll. 7-10), wherein the fluid source (240) provides the fluid pressure to move the fluid through the each of the plurality of meters (c. 8, ll. 20-29), wherein the fluid source (240) provides fluid pressure to move the fluid through the first of the plurality of meters (c. 8, ll. 20-29), and wherein the flow control valve (280) is fluidly coupled to the last of the plurality of meters (104) opposite the fluid inlet valve (valve 280 is fluidly coupled to the last of flow registering devices 104 opposite conduit 252; fig. 1); further comprising a power supply (control system power source) to provide power to the automated meter testing system (c. 16, l. 15).
Last et al. is silent on a scale to weigh the fluid in the tank, a thermocouple, and a monitor screen.
Weindl teaches a meter testing system including a tank (140), a scale (142) that weighs fluid collected in the tank (weighing cells 142 weighs fluid collected in container 140; ¶ [0036]); and a temperature sensor (120) to determine the temperature of a fluid (¶ [0035]); wherein an interface is a monitor screen (computer unit 198 has a monitor screen to control a test and analyze results; fig. 4 and ¶ [0057]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. with the weighing scale arrangement of Weindl to increase the accuracy of flow rate measurements by measuring a fluid weight in addition a fluid level or volume (Weindl, ¶ [0006]). Further, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. with a temperature sensor as taught in Weindl to provide more accurate flow rate measurements by considering the fluid viscosity changes due to temperature (Weindl, ¶ ]0002]). In modifying the apparatus of Last et al. with that of Weindl, one of ordinary skill would have known to use a thermocouple as a cost-effective temperature sensor. Further, one of ordinary skill would have known that the temperature sensor may be placed at various points of the fluid measuring system, including on a fluid tank. Lastly, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. with the computer unit interface of Weindl to provide a mobile device that allows an operator to control a test and analyze test results remotely.
Regarding method claims 12-18, the method steps thereof are met by the operation of the apparatus of Last et al. with regard to claims 19 and 20, and additionally, Last et al. in view of Weindl as set forth above with regard to claims 1-4, 6, and 11.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al. (US 3,888,106) in view of Weindl (US 2018/0188101 A1), and further, in view of Ito et al. (US 2014/0020449 A1).
Regarding claims 7 and 8, Last et al. in view of Weindl disclose the invention as set forth above.
Last et al. in view of Weindl are silent on using a V-ball valve.
Ito et al. teaches wherein a flow control valve (30) is a V-ball valve (¶ [0014]); wherein the flow control valve (30) is selectively movable to adjust the flow rate of the fluid that passes through at least one meter (control valve 30 is movable to adjust a flow rate passing through sensor 28; ¶ [0014]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. in view of Weindl with the V-ball valve of Ito et al. to provide a valve device that uses less power.
  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al. (US 3,888,106) in view of Weindl (US 2018/0188101 A1), and further, in view of Kobayashi (US 2019/0107850 A1).
Regarding claims 9 and 10, Last et al. in view of Weindl disclose the invention as set forth above.
Although Last et al. in view of Weindl are silent on a programmable logic controller and proportional integral derivative controller, these controllers are well known in the art of measuring and testing devices.
Kobayashi teaches a flow computing apparatus (1) having a programmable logic controller (flow computing apparatus 10 is a PLC; ¶ [0030]) and a valve controller is a proportional integral derivative controller (process controller 164 includes a PID to control the degree of opening of the valve; ¶ [0074]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. in view of Weindl with the PLC of Kobayashi to provide a reliable controller that is easy to program. Also, t would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Last et al. in view of Weindl with the PID of Kobayashi to provide an accurate and response control feedback device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852